Exhibit 10.42

 

CONFIDENTIAL LICENSE AGREEMENT
FOR NINTENDO DS (Western Hemisphere)

 

THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO OF AMERICA
INC. (“NOA”), at 4820 150th Avenue N.E., Redmond, WA 98052 Attn: General Counsel
(Fax: 425-882-3585) and Activision Publishing, Inc., (“LICENSEE”) at 3100 Ocean
Park Blvd, Santa Monica, CA 90405 Attn: General Counsel (Fax: (310) 255-2152).
NOA and LICENSEE agree as follows:

 

1.             RECITALS

 


1.1           NOA MARKETS AND SELLS ADVANCED DESIGN, HIGH-QUALITY VIDEO GAME
SYSTEMS, INCLUDING THE NINTENDO DS SYSTEM.


 


1.2           LICENSEE DESIRES A LICENSE TO USE HIGHLY PROPRIETARY PROGRAMMING
SPECIFICATIONS, DEVELOPMENT TOOLS, TRADEMARKS AND OTHER VALUABLE INTELLECTUAL
PROPERTY RIGHTS OF NOA AND ITS PARENT COMPANY, NINTENDO CO., LTD. (COLLECTIVELY
“NINTENDO”), TO DEVELOP, HAVE MANUFACTURED, ADVERTISE, MARKET AND SELL VIDEO
GAME SOFTWARE FOR PLAY ON THE NINTENDO DS SYSTEM.


 


1.3           NOA IS WILLING TO GRANT A LICENSE TO LICENSEE ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.


 

2.             DEFINITIONS

 


2.1           “ARTWORK” MEANS THE DESIGN SPECIFICATIONS FOR THE GAME CARD LABEL
AND PRINTED MATERIALS IN THE FORMAT SPECIFIED BY NOA IN THE GUIDELINES.


 


2.2           “BULK GOODS” MEANS THE GAME CARDS WITH GAME CARD LABELS AFFIXED.


 


2.3           “DEVELOPMENT TOOLS” MEANS THE DEVELOPMENT KITS, PROGRAMMING TOOLS,
EMULATORS AND OTHER MATERIALS THAT MAY BE USED IN THE DEVELOPMENT OF GAMES UNDER
THIS AGREEMENT.


 


2.4           “EFFECTIVE DATE” MEANS OCTOBER 11, 2004.


 


2.5           “FINISHED PRODUCT(S)” MEANS THE FULLY ASSEMBLED AND SHRINK-WRAPPED
LICENSED PRODUCTS, EACH INCLUDING A GAME CARD, GAME CARD LABEL AND PRINTED
MATERIALS.


 


2.6           “GAME CARD(S)” MEANS CUSTOM CARD MEDIA SPECIFICALLY MANUFACTURED
UNDER THE TERMS OF THIS AGREEMENT FOR PLAY ON THE NINTENDO DS SYSTEM,
INCORPORATING SEMICONDUCTOR COMPONENTS IN WHICH A GAME HAS BEEN STORED.


 


2.7           “GAME(S)” MEANS THE NINTENDO DS VERSION OF AN INTERACTIVE VIDEO
GAME PROGRAM, OR OTHER APPLICATIONS APPROVED BY NINTENDO (INCLUDING SOURCE AND
OBJECT/BINARY CODE) DEVELOPED FOR THE NINTENDO DS SYSTEM.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 


2.8           “GUIDELINES” MEANS THE CURRENT VERSION OR ANY FUTURE REVISION OF
THE “NINTENDO DS PACKAGING GUIDELINES”, “NINTENDO DS DEVELOPMENT MANUAL” AND
RELATED GUIDELINES PROVIDED BY NOA.


 


2.9           “INDEPENDENT CONTRACTOR” MEANS ANY INDIVIDUAL OR ENTITY THAT IS
NOT AN EMPLOYEE OF LICENSEE, INCLUDING ANY INDEPENDENT PROGRAMMER, CONSULTANT,
CONTRACTOR, BOARD MEMBER OR ADVISOR.


 


2.10         “INTELLECTUAL PROPERTY RIGHTS” MEANS INDIVIDUALLY, COLLECTIVELY OR
IN ANY COMBINATION, PROPRIETARY RIGHTS OWNED, LICENSED OR OTHERWISE HELD BY
NINTENDO THAT ARE ASSOCIATED WITH THE DEVELOPMENT, MANUFACTURING, ADVERTISING,
MARKETING OR SALE OF THE LICENSED PRODUCTS, INCLUDING, WITHOUT LIMITATION,
(A) REGISTERED AND UNREGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS USED IN
CONNECTION WITH GAMES FOR THE NINTENDO DS SYSTEM INCLUDING “NINTENDO®”,
“NINTENDO DSTM”, “DSTM AND THE “OFFICIAL NINTENDO SEAL®”, (B) SELECT TRADE DRESS
ASSOCIATED WITH THE NINTENDO DS SYSTEM AND LICENSED GAMES FOR PLAY THEREON,
(C) PROPRIETARY RIGHTS IN THE SECURITY TECHNOLOGY INCORPORATED INTO THE GAME
CARDS, (D) RIGHTS IN THE DEVELOPMENT TOOLS FOR USE IN DEVELOPING THE GAMES,
(E) PATENTS OR DESIGN REGISTRATIONS


 

Nintendo in the Confidential Information.

 


2.11         “LICENSED PRODUCTS” MEANS (A) FINISHED PRODUCTS, OR (B) BULK GOODS
WHEN FULLY ASSEMBLED AND SHRINK-WRAPPED WITH THE PRINTED MATERIALS.

 


2.12         “MARKETING MATERIALS” MEANS MARKETING, ADVERTISING OR PROMOTIONAL
MATERIALS DEVELOPED BY OR FOR LICENSEE (OR SUBJECT TO LICENSEE’S APPROVAL) TO
PROMOTE THE SALE OF THE LICENSED PRODUCTS, INCLUDING, BUT NOT LIMITED TO,
TELEVISION, RADIO AND ON-LINE ADVERTISING, POINT-OF-SALE MATERIALS (E.G.
POSTERS, COUNTER-CARDS), PACKAGE ADVERTISING AND PRINT MEDIA OR MATERIALS.


 


2.13         “NDA” MEANS THE NON-DISCLOSURE AGREEMENT PROVIDING FOR THE
PROTECTION OF CONFIDENTIAL INFORMATION RELATED TO THE NINTENDO DS SYSTEM
PREVIOUSLY ENTERED INTO BETWEEN NOA AND LICENSEE.


 


2.14         “NOTICE” MEANS ANY NOTICE PERMITTED OR REQUIRED UNDER THIS
AGREEMENT. ALL NOTICES SHALL BE SUFFICIENTLY GIVEN WHEN SERVED OR DELIVERED,
(B) TRANSMITTED BY FAL,BIMILE, WITH AN ORIGINAL SENT CONCURRENTLY BY FIRST CLASS
U.S. MAIL, OR (C) DEPOSITED, POSTAGE PREPAID, WITH A GUARANTEED AIR COURIER
SERVICE, IN EACH CASE ADDRESSED AS STATED HEREIN, OR ADDRESSED TO SUCH OTHER
PERSON OR ADDRESS EITHER PARTY MAY DESIGNATE IN A NOTICE. NOTICE SHALL BE DEEMED
EFFECTIVE UPON THE EARLIER OF ACTUAL RECEIPT OR TWO (2) BUSINESS DAYS AFTER
TRANSMITTAL.


 


2.15         “PRICE SCHEDULE” MEANS THE CURRENT VERSION OR ANY FUTURE REVISION
OF NOA’S SCHEDULE OF PURCHASE PRICES AND MINIMUM ORDER QUANTITIES FOR FINISHED
PRODUCTS AND BULK GOODS.


 


2.16         “PRINTED MATERIALS” MEANS THE GAME CARD LABEL AND TITLE SHEET, USER
INSTRUCTION BOOKLET, POSTER, WARRANTY CARD AND LICENSEE INSERTS INCORPORATING
THE ARTWORK, TOGETHER WITH A PRECAUTIONS BOOKLET AS SPECIFIED BY NOA.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 


2.17         “PROPRIETARY RIGHTS” MEANS ANY RIGHTS OR APPLICATIONS FOR RIGHTS
OWNED, LICENSED OR OTHERWISE HELD IN PATENTS, TRADEMARKS, SERVICE MARKS,
COPYRIGHTS, MASK WORKS, TRADE SECRETS, TRADE DRESS, MORAL RIGHTS AND PUBLICITY
RIGHTS, TOGETHER WITH ALL INVENTIONS, DISCOVERIES, IDEAS, TECHNOLOGY, KNOW-HOW,
DATA, INFORMATION, PROCESSES, FORMULAS, DRAWINGS AND DESIGNS, LICENSES, COMPUTER
PROGRAMS, SOFTWARE SOURCE CODE AND OBJECT CODE, AND ALL AMENDMENTS,
MODIFICATIONS, AND IMPROVEMENTS THERETO FOR WHICH SUCH PATENT, TRADEMARK,
SERVICE MARK, COPYRIGHT, MASK WORK, TRADE SECRETS, TRADE DRESS, MORAL RIGHTS OR
PUBLICITY RIGHTS MAY EXIST OR MAY BE SOUGHT AND OBTAINED IN THE FUTURE.


 


2.18         “REVERSE ENGINEER(ING)” MEANS, WITHOUT LIMITATION, (A) THE X-RAY,
ELECTRONIC SCANNING OR DECRYPTION OR SIMULATION OF OBJECT CODE OR EXECUTABLE
CODE, OR (C) ANY OTHER TECHNIQUE DESIGNED TO EXTRACT SOURCE CODE OR FACILITATE
THE DUPLICATION OF A PROGRAM OR PRODUCT.


 


2.19         “SECURITY TECHNOLOGY” MEANS, WITHOUT LIMITATION, ANY SECURITY
SIGNATURE, BIOS, DATA SCRAMBLING, PASSWORD, HARDWARE SECURITY APPARATUS,
WATERMARK, HOLOGRAM, ENCRYPTION, DIGITAL RIGHTS MANAGEMENT SYSTEM, COPYRIGHT
MANAGEMENT INFORMATION SYSTEM OR ANY FEATURE THAT FACILITATES OR LIMITS
COMPATIBILITY WITH OTHER HARDWARE, SOFTWARE, OR ACCESSORIES OR OTHER PERIPHERALS
OUTSIDE OF THE TERRITORY OR ON A DIFFERENT VIDEO GAME SYSTEM.


 


2.20         “TERM” MEAN THREE (3) YEARS FROM THE EFFECTIVE DATE.


 


2.21         “TERRITORY” MEANS ALL COUNTRIES WITHIN THE WESTERN HEMISPHERE AND
THEIR RESPECTIVE TERRITORIES AND POSSESSIONS.

 

3.             GRANT OF LICENSE; LICENSEE RESTRICTIONS

 


3.1           LIMITED LICENSE GRANT.  FOR THE TERM AND FOR THE TERRITORY, NOA
GRANTS TO LICENSEE A NONEXCLUSIVE, NONTRANSFERABLE, LIMITED LICENSE TO USE THE
INTELLECTUAL PROPERTY RIGHTS TO DEVELOP GAMES FOR MANUFACTURE, ADVERTISING,
MARKETING AND SALE AS LICENSED PRODUCTS, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT. EXCEPT AS PERMITTED UNDER A SEPARATE WRITTEN AUTHORIZATION FROM
NINTENDO, LICENSEE SHALL NOT USE THE INTELLECTUAL PROPERTY RIGHTS FOR ANY OTHER
PURPOSE.

 


3.2           LICENSEE ACKNOWLEDGEMENT. LICENSEE ACKNOWLEDGES (A) THE VALUABLE
NATURE OF THE INTELLECTUAL PROPERTY RIGHTS, (B) THE RIGHT, TITLE, AND INTEREST
OF NINTENDO IN AND TO THE INTELLECTUAL PROPERTY RIGHTS, AND (C) THE RIGHT, TITLE
AND INTEREST OF NINTENDO IN AND TO THE PROPRIETARY RIGHTS ASSOCIATED WITH ALL
ASPECTS OF THE NINTENDO DS SYSTEM. LICENSEE RECOGNIZES THAT THE GAMES, GAME
CARDS AND LICENSED PRODUCTS WILL EMBODY VALUABLE RIGHTS OF NINTENDO AND
NINTENDO’S LICENSORS. LICENSEE REPRESENTS AND WARRANTS THAT IT WILL NOT
UNDERTAKE ANY ACT OR THING THAT IN ANY WAY IMPAIRS OR IS INTENDED TO IMPAIR ANY
PART OF THE RIGHT, TITLE, INTEREST OR GOODWILL OF NINTENDO IN THE INTELLECTUAL
PROPERTY RIGHTS. LICENSEE’S USE OF THE INTELLECTUAL PROPERTY RIGHTS SHALL NOT
CREATE ANY RIGHT, TITLE OR INTEREST OF LICENSEE THEREIN.

 


3.3           LICENSEE RESTRICTIONS AND PROHIBITIONS.  LICENSEE IS NOT LICENSED
TO, AND COVENANTS THAT, WITHOUT THE EXPRESS WRITTEN CONSENT OF NINTENDO, IT WILL
NOT AT ANY TIME, DIRECTLY OR INDIRECTLY, DO OR CAUSE TO BE DONE ANY OF THE
FOLLOWING:

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 


(A)           GRANT ACCESS TO, DISTRIBUTE, TRANSMIT OR BROADCAST A GAME BY
ELECTRONIC MEANS OR BY ANY OTHER MEANS KNOWN OR HEREAFTER DEVISED, INCLUDING,
WITHOUT LIMITATION, BY WIRELESS, CABLE, FIBER OPTIC, TELEPHONE LINES, MICROWAVE,
RADIOWAVE, COMPUTER OR OTHER DEVICE NETWORK, EXCEPT (A) AS A PART OF WIRELESS
GAME • LAY ON AND AMONG NINTENDO DS SYSTEMS. (B) FOR THE PURPOSE OF FACILITATING
GAME DEVELOPMENT UNDER THE TERMS OF THIS AGREEMENT, OR (C) AS OTHERWISE APPROVED
IN WRITING BY NINTENDO. LICENSEE SHALL USE REASONABLE SECURITY MEASURES,
CUSTOMARY WITHIN THE HIGH TECHNOLOGY INDUSTRY, TO REDUCE THE RISK OF
UNAUTHORIZED INTERCEPTION OR RETRANSMISSION OF ANY GAME TRANSMISSION. NO RIGHT
OF RETRANSMISSION SHALL ATTACH TO ANY AUTHORIZED TRANSMISSION OF A GAME,


 


(B)           MODIFY, INSTALL OR OPERATE A GAME ON ANY SERVER OR OTHER DEVICE
FOR THE PURPOSE OF OR RESULTING IN THE RENTAL, LEASE, LOAN OR SALE OF RIGHTS OF
ACCESS TO THE GAME,


 


(C)           EMULATE, INTEROPERATE, INTERFACE OR LINK A GAME FOR OPERATION OR
USE WITH ANY HARDWARE PLATFORM, SOFTWARE PROGRAM, ACCESSORY, COMPUTER LANGUAGE,
COMPUTER ENVIRONMENT, CHIP INSTRUCTION SET, CONSUMER ELECTRONICS DEVICE,
TELEPHONE, CEEPHONE, RDA, OR OTHER DEVICE, INCLUDING FOR ‘PURPOSES OF DATA
INTERCHANGE, PASSWORD USAGE OR INTERACTIVE VIDEO GAME PLAY, OTHER THAN A
NINTENDO DS SYSTEM, AN APPLICATION APPROVED BY NINTENDO, OR THE DEVELOPMENT
TOOLS,


 


(D)           EMULATE ANY PAST, CURRENT OR FUTURE NINTENDO BRAND VIDEO GAME
SYSTEM, OR ANY PORTION THEREOF, IN SOFTWARE OR HARDWARE OR ANY COMBINATION
THEREOF,


 


(E)           EMBED, INCORPORATE, OR STORE A GAME IN ANY MEDIA OR FORMAT EXCEPT
THE GAME CARD FORMAT UTILIZED BY THE NINTENDO DS SYSTEM, EXCEPT AS MAY BE
NECESSARY AS A PART OF THE GAME DEVELOPMENT PROCESS UNDER THIS AGREEMENT,


 


(F)            DESIGN, IMPLEMENT OR UNDERTAKE ANY PROCESS, PROCEDURE, PROGRAM OR
ACT DESIGNED TO CIRCUMVENT THE SECURITY TECHNOLOGY,


 


(G)           UTILIZE THE INTELLECTUAL PROPERTY RIGHTS TO DESIGN OR DEVELOP ANY
INTERACTIVE VIDEO GAME PROGRAM, EXCEPT AS AUTHORIZED UNDER THIS AGREEMENT,


 


(H)           MANUFACTURE OR REPRODUCE A GAME DEVELOPED UNDER THIS AGREEMENT,
EXCEPT THROUGH NINTENDO, OR


 


(I)            REVERSE ENGINEER OR ASSIST IN THE REVERSE ENGINEERING OF ALL OR
ANY PART OF THE DEVELOPMENT TOOLS OR THE SECURITY TECHNOLOGY.


 


3.4           NO FREE-RIDING NO CO-PUBLISHING ARRANGEMENTS.  TO PROTECT
NINTENDO’S VALUABLE INTELLECTUAL PROPERTY RIGHTS, TO PREVENT THE DILUTION OF
NINTENDO’S TRADEMARKS AND TO PRECLUDE FREE-RIDING BY THIRD PARTIES ON THE
GOODWILL ASSOCIATED WITH NINTENDO’S TRADEMARKS, THE LICENSE GRANTED UNDER THIS
AGREEMENT IS LIMITED TO LICENSEE AND MAY NOT BE DELEGATED OR CONTRACTED OUT FOR
THE BENEFIT OF A THIRD PARTY, OR TO A DIVISION, AFFILIATE OR SUBSIDIARY OF
LICENSEE. THIS AGREEMENT, TOGETHER WITH ALL SUBMISSIONS, REPRESENTATIONS,
UNDERTAKINGS AND APPROVALS CONTEMPLATED OF LICENSEE BY THIS AGREEMENT, IS AND
SHALL REMAIN THE RIGHT AND OBLIGATION ONLY OF LICENSEE. ALL PRINTED MATERIALS
AND MARKETING MATERIALS FOR A GAME SHALL PROMINENTLY AND ACCURATELY IDENTIFY
LICENSEE AS NOA’S LICENSEE. NOA DOES NOT PERMIT THE DESIGNATION OR

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 


IDENTIFICATION OF ANY THIRD PARTY CO-PUBLISHER FOR A GAME ON ANY LICENSED
PRODUCT GAME CARD CASE OR GAME CARD LABEL, HOWEVER, LICENSEE MAY IDENTIFY A
THIRD PARTY AS A CO-PUBLISHER, LICENSOR, DEVELOPER OR OTHER PARTNER OF LICENSEE
IN THOSE PRINTED MATERIALS (OTHER THAN THE GAME CARD LABEL), MARKETING MATERIALS
OR GAME CREDITS. AS AUTHORIZED UNDER THE GUIDELINES. FOR PURPOSES OF
CLARIFICATION, LICENSEE’S NAME, OR LOGO, WILL APPEAR ON THE LICENSED PRODUCT
GAME CARD CASE AND GAME CARD LABEL AS IT APPEARS IN THE PREAMBLE OF THIS
AGREEMENT.


 


3.5           DEVELOPMENT TOOLS. NINTENDO MAY LEASE, LOAN OR SELL DEVELOPMENT
TOOLS TO LICENSEE TO ASSIST IN THE DEVELOPMENT OF GAMES UNDER THIS AGREEMENT.
OWNERSHIP AND USE OF ANY DEVELOPMENT TOOLS PROVIDED TO LICENSEE BY NINTENDO
SHALL BE SUBJECT TO THE TERMS OF THIS AGREEMENT AND ANY SEPARATE LICENSE OR
PURCHASE AGREEMENT REQUIRED BY NINTENDO. LICENSEE ACKNOWLEDGES THE EXCLUSIVE
INTEREST OF NINTENDO IN AND TO THE PROPRIETARY RIGHTS ASSOCIATED WITH THE
DEVELOPMENT TOOLS. LICENSEE’S USE OF THE DEVELOPMENT TOOLS SHALL NOT CREATE ANY
RIGHT, TITLE OR INTEREST OF LICENSEE THEREIN. LICENSEE SHALL NOT, DIRECTLY OR
INDIRECTLY, (A) USE THE DEVELOPMENT TOOLS FOR ANY PURPOSE EXCEPT THE DESIGN AND
DEVELOPMENT OF GAMES UNDER THIS AGREEMENT, (B) REPRODUCE OR CREATE DERIVATIVES
OF THE DEVELOPMENT TOOLS, EXCEPT IN ASSOCIATION WITH THE DEVELOPMENT OF GAMES
UNDER THIS AGREEMENT, (C) REVERSE ENGINEER THE DEVELOPMENT TOOLS, OR (D) SELL,
LEASE, ASSIGN, LEND, LICENSE, ENCUMBER OR OTHERWISE TRANSFER THE DEVELOPMENT
TOOLS. ANY TOOLS DEVELOPED OR DERIVED BY LICENSEE AS A RESULT OF A STUDY OF THE
PERFORMANCE, DESIGN OR OPERATION OF THE DEVELOPMENT TOOLS SHALL BE CONSIDERED
DERIVATIVE WORKS OF THE INTELLECTUAL PROPERTY RIGHTS AND SHALL BELONG TO
NINTENDO, BUT MAY BE RETAINED AND UTILIZED BY LICENSEE IN CONNECTION WITH THIS
AGREEMENT. IN NO EVENT SHALL LICENSEE (I) SEEK, CLAIM OR FILE FOR ANY PATENT,
COPYRIGHT OR OTHER PROPRIETARY RIGHT WITH REGARD TO ANY SUCH DERIVATIVE WORK,
(II) MAKE AVAILABLE ANY SUCH DERIVATIVE WORK TO ANY THIRD PARTY, OR (III) USE
ANY SUCH DERIVATIVE WORK EXCEPT IN CONNECTION WITH THE DESIGN AND DEVELOPMENT OF
GAMES UNDER THIS AGREEMENT.

 

4.             SUBMISSION OF GAME AND ARTWORK FOR APPROVAL

 


4.1           DEVELOPMENT AND SALE OF THE GAMES. LICENSEE MAY DEVELOP GAMES AND
HAVE MANUFACTURED, ADVERTISE, MARKET AND SELL LICENSED PRODUCTS FOR PLAY ON THE
NINTENDO DS SYSTEM ONLY IN ACCORDANCE WITH THIS AGREEMENT.

 


4.2           THIRD PARTY DEVELOPERS. LICENSEE SHALL NOT DISCLOSE THE
CONFIDENTIAL INFORMATION, THE GUIDELINES OR THE INTELLECTUAL PROPERTY RIGHTS TO
ANY INDEPENDENT CONTRACTOR, NOR PERMIT ANY INDEPENDENT CONTRACTOR TO PERFORM OR
ASSIST IN DEVELOPMENT WORK FOR A GAME, UNLESS AND UNTIL SUCH INDEPENDENT
CONTRACTOR HAS BEEN APPROVED BY NOA AND HAS EXECUTED A WRITTEN CONFIDENTIALITY
AGREEMENT WITH NOA RELATING TO THE NINTENDO DS SYSTEM.

 


4.3           DELIVERY OF COMPLETED GAME. UPON COMPLETION OF A GAME, LICENSEE
SHALL DELIVER A PROTOTYPE OF THE GAME TO NOA IN A FORMAT SPECIFIED IN THE
GUIDELINES, TOGETHER WITH WRITTEN USER INSTRUCTIONS, A COMPLETE DESCRIPTION OF
ANY SECURITY HOLES, BACKDOORS, TIME BOMBS, CHEATS, “EASTER EGGS” OR OTHER HIDDEN
FEATURES OR CHARACTERS IN THE GAME [***]. NOA SHALL PROMPTLY EVALUATE THE GAME
WITH REGARD TO ITS TECHNICAL COMPATIBILITY WITH AND ERROR-FREE OPERATION ON THE
NINTENDO DS SYSTEM. LICENSEE IS RESPONSIBLE FOR ENSURING THAT THE GAME AND ANY
OTHER CONTENT TO BE INCLUDED ON THE GAME CARD COMPLIES WITH THE ADVERTISING CODE
OF CONDUCT OF THE ENTERTAINMENT SOFTWARE RATINGS BOARD (“ESRB”) AND THAT THE
GAME HAS BEEN

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 


RATED EC, E, M OR T BY THE ESRB. LICENSEE SHALL PROVIDE NOA WITH A RELATED
CERTIFICATE OF RATING FOR THE GAME FROM THE ESRB.

 


4.4           APPROVAL OF COMPLETED GAME.  NOA SHALL, WITHIN A REASONABLE PERIOD
OF TIME AFTER RECEIPT, APPROVE OR DISAPPROVE EACH SUBMITTED GAME. IF A GAME IS
DISAPPROVED, NOA SHALL SPECIFY IN WRITING THE REASONS FOR SUCH DISAPPROVAL AND
STATE WHAT CORRECTIONS OR IMPROVEMENTS ARE NECESSARY. AFTER MAKING THE NECESSARY
CORRECTIONS OR IMPROVEMENTS, LICENSEE SHALL SUBMIT A REVISED GAME TO NOA FOR
APPROVAL. NOA SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS APPROVAL OF ANY GAME.
THE APPROVAL OF A GAME BY NOA SHALL NOT RELIEVE LICENSEE OF ITS SOLE
RESPONSIBILITY FOR THE DEVELOPMENT, QUALITY AND OPERATION OF THE GAME OR IN ANY
WAY CREATE ANY WARRANTY FOR A GAME OR A LICENSED PRODUCT BY NOA.


 


4.5           SUBMISSION OF ARTWORK.  UPON SUBMISSION OF A COMPLETED GAME TO
NOA, LICENSEE SHALL PREPARE AND SUBMIT TO NOA THE ARTWORK FOR THE PROPOSED
LICENSED PRODUCT. WITHIN SEVEN (7) BUSINESS DAYS OF RECEIPT, NOA SHALL APPROVE
OR DISAPPROVE THE ARTWORK. IF ANY ARTWORK IS DISAPPROVED, NOA SHALL SPECIFY IN
WRITING THE REASONS FOR SUCH DISAPPROVAL AND STATE WHAT CORRECTIONS OR
IMPROVEMENTS ARE NECESSARY. AFTER MAKING THE NECESSARY CORRECTIONS OR
IMPROVEMENTS, LICENSEE SHALL SUBMIT REVISED ARTWORK TO NOA FOR APPROVAL. NOA
SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS APPROVAL OF ANY ARTWORK.  THE
APPROVAL OF THE ARTWORK BY NOA DEVELOPMENT AND QUALITY OF THE ARTWORK OR IN ANY
WAY CREATE ANY WARRANTY FOR THE ARTWORK OR ANY LICENSED PRODUCT BY NOA.


 


4.6           ARTWORK FOR BULK GOODS. IF LICENSEE SUBMITS AN ORDER FOR BULK
GOODS, ALL ARTWORK SHALL BE SUBMITTED TO NOA IN ADVANCE OF NOA’S ACCEPTANCE OF
THE ORDER AND NO PRODUCTION OF PRINTED MATERIALS SHALL OCCUR UNTIL SUCH ARTWORK
HAS BEEN APPROVED BY NOA UNDER SECTION 4.5 HEREIN.


 

5.             ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY

 


5.1           SUBMISSION OF ORDERS BY LICENSEE. LICENSEE MAY AT ANY TIME SUBMIT
WRITTEN PURCHASE ORDERS TO NOA FOR ANY APPROVED LICENSED PRODUCT TITLE. THE
PURCHASE ORDER SHALL SPECIFY WHETHER IT IS FOR FINISHED PRODUCTS OR BULK GOODS.
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL OVER ANY CONTRARY TERMS
OF SUCH PURCHASE ORDER OR ANY OTHER WRITTEN DOCUMENTS SUBMITTED BY LICENSEE. ALL
ORDERS ARE SUBJECT TO ACCEPTANCE BY NOA IN REDMOND, WA.


 


5.2           PURCHASE PRICE AND MINIMUM ORDER QUANTITIES. THE PURCHASE PRICE
AND MINIMUM ORDER QUANTITIES FOR FINISHED PRODUCTS AND BULK GOODS SHALL BE SET
FORTH IN NOA’S THEN CURRENT PRICE SCHEDULE. THE PURCHASE PRICE INCLUDES THE COST
OF MANUFACTURING TOGETHER WITH A ROYALTY FOR THE USE OF THE INTELLECTUAL
PROPERTY RIGHTS. NO TAXES, DUTIES, IMPORT FEES OR OTHER TARIFFS RELATED TO THE
DEVELOPMENT, MANUFACTURE, IMPORT, MARKETING OR SALE OF THE LICENSED PRODUCTS ARE
INCLUDED IN THE PURCHASE PRICE AND ALL SUCH TAXES ARE THE RESPONSIBILITY OF
LICENSEE (EXCEPT FOR TAXES IMPOSED ON NOA’S INCOME). THE PRICE SCHEDULE IS
SUBJECT TO CHANGE BY NOA AT ANY TIME, PROVIDED, HOWEVER, THAT ANY PRICE INCREASE
SHALL BE APPLICABLE ONLY TO PURCHASE ORDERS SUBMITTED, PAID FOR, AND ACCEPTED BY
NOA AFTER THE EFFECTIVE DATE OF THE PRICE INCREASE.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 


5.3           PAYMENT. UPON PLACEMENT OF AN ORDER WITH NOA, LICENSEE SHALL PAY
THE FULL PURCHASE PRICE TO NOA EITHER (A) BY PLACEMENT OF AN IRREVOCABLE LETTER
OF CREDIT IN FAVOR OF NOA AND PAYABLE AT SIGHT, ISSUED BY A BANK ACCEPTABLE TO
NOA AND CONFIRMED, IF REQUESTED BY NOA, AT LICENSEE’S EXPENSE, OR (B) IN CASH,
BY WIRE TRANSFER TO NOA’S DESIGNATED ACCOUNT. ALL ASSOCIATED BANKING CHARGES ARE
THE RESPONSIBILITY OF THE LICENSEE.


 


5.4           SHIPMENT AND DELIVERY. ALL LICENSED PRODUCTS SHALL BE DELIVERED TO
LICENSEE EXW EX WORKS JAPAN (AS DEFINED BY INCOTERMS 2000), OR SUCH OTHER
DELIVERY POINT SPECIFIED BY NOA, WITH SHIPMENT AT LICENSEE’S DIRECTION AND
EXPENSE. ORDERS MAY BE DELIVERED BY NOA IN PARTIAL SHIPMENTS, EACH DIRECTED TO
NOT MORE THAN TWO (2) DESTINATIONS DESIGNATED BY LICENSEE WITHIN THE TERRITORY.
TITLE TO THE LICENSED PRODUCTS SHALL VEST [***].


 

6.             MANUFACTURE OF THE LICENSED PRODUCT

 


6.1           MANUFACTURING.  NINTENDO SHALL BE THE EXCLUSIVE SOURCE FOR THE
MANUFACTURE OF THE GAME CARDS, AND SHALL CONTROL ALL ASPECTS OF THE
MANUFACTURING PROCESS, INCLUDING THE SELECTION OF THE LOCATIONS AND
SPECIFICATIONS FOR ANY MANUFACTURING FACILITIES, DETERMINATION OF MATERIALS AND
PROCESSES, APPOINTMENT OF SUPPLIERS AND SUBCONTRACTORS AND MANAGEMENT OF ALL
WORK-IN-PROGRESS.


 


6.2           MANUFACTURE OF THE LICENSED PRODUCTS. UPON ACCEPTANCE BY NOA OF A
PURCHASE ORDER FOR AN APPROVED LICENSED PRODUCT TITLE AND PAYMENT AS PROVIDED
FOR UNDER SECTION 5.3 HEREIN, NOA WILL ARRANGE FOR THE MANUFACTURE OF FINISHED
PRODUCT OR BULK GOODS, AS SPECIFIED IN LICENSEE’S PURCHASE ORDER.


 


6.3           SECURITY FEATURES. THE FINAL RELEASE VERSION OF THE GAME, GAME
CARDS AND PRINTED MATERIALS SHALL INCLUDE SUCH SECURITY TECHNOLOGY AS NINTENDO,
IN ITS SOLE DISCRETION AND AT ITS SOLE EXPENSE, MAY DEEM NECESSARY OR
APPROPRIATE.


 


6.4           PRODUCTION OF BULK GOODS PRINTED MATERIALS. FOR BULK GOODS,
LICENSEE SHALL ARRANGE GOODS, LICENSEE SHALL ASSEMBLE THE GAME CARDS AND PRINTED
MATERIALS INTO THE LICENSED PRODUCTS. GAMES MAY BE SOLD OR OTHERWISE DISTRIBUTED
BY LICENSEE ONLY IN FULLY ASSEMBLED AND SHRINK-WRAPPED LICENSED PRODUCTS.


 


6.5           PRIOR APPROVAL OF LICENSEE’S INDEPENDENT CONTRACTOR. PRIOR TO THE
PLACEMENT OF A PURCHASE ORDER FOR BULK GOODS, LICENSEE SHALL OBTAIN NOA’S
APPROVAL OF ANY INDEPENDENT CONTRACTORS SELECTED TO PERFORM LICENSEE’S
PRODUCTION AND ASSEMBLY OPERATIONS.  LICENSEE SHALL PROVIDE NOA WITH THE NAMES,
ADDRESSES AND ALL BUSINESS DOCUMENTATION REASONABLY REQUESTED BY NOA FOR SUCH
INDEPENDENT CONTRACTORS. NOA MAY, PRIOR TO APPROVAL AND AT REASONABLE INTERVALS
THEREAFTER, (A) REQUIRE SUBMISSION OF ADDITIONAL BUSINESS OR FINANCIAL
INFORMATION REGARDING THE INDEPENDENT CONTRACTORS, (B) INSPECT THE FACILITIES OF
THE INDEPENDENT CONTRACTORS, AND (C) BE PRESENT TO SUPERVISE ANY WORK ON THE
LICENSED PRODUCTS TO BE DONE BY ANY INDEPENDENT CONTRACTORS. IF AT ANY TIME NOA
DEEMS AN INDEPENDENT CONTRACTOR TO BE UNABLE TO MEET QUALITY, SECURITY OR
PERFORMANCE STANDARDS REASONABLY ESTABLISHED BY NOA, NOA MAY REFUSE TO GRANT ITS
APPROVAL OR WITHDRAW ITS APPROVAL UPON NOTICE TO LICENSED PRODUCT BY SUCH
INDEPENDENT CONTRACTOR UNTIL NOA’S CONCERNS HAVE BEEN RESOLVED TO ITS
SATISFACTION OR UNTIL LICENSEE HAS SELECTED AND RECEIVED NOA’S APPROVAL OF
ANOTHER INDEPENDENT CONTRACTOR. NOA

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 


MAY ESTABLISH PREFERRED OR REQUIRED SUPPLY SOURCES FOR THE GAME CARD CASE, OR
SELECT COMPONENTS OF THE PRINTED MATERIALS, WHICH SOURCES SHALL BE DEEMED
PRE-APPROVED IN ACCORDANCE WITH THIS SECTION 6.5. LICENSEE SHALL COMPLY WITH ALL
SOURCING REQUIREMENTS ESTABLISHED BY NOA.


 


6.6           NOA INSERTS FOR BULK GOODS. NOA, AT ITS OPTION AND AT ITS SOLE
EXPENSE, MA PROVIDE LICENSEE WITH NOA PRODUCED PROMOTIONAL MATERIALS (AS
PROVIDED FOR AT SECTION 7.7(A) HEREIN), THAT LICENSEE AGREES TO INCLUDE IN THE
ASSEMBLY OF THE LICENSED PRODUCTS.


 


6.7           SAMPLE PRINTED MATERIALS AND BULK GOODS. WITHIN A REASONABLE
PERIOD OF TIME AFTER LICENSEE’S ASSEMBLY OF THE INITIAL ORDER FOR A BULK GOODS
TITLE, LICENSEE SHALL PROVIDE NOA WITH (A) ONE (1) SAMPLE OF THE FULLY
ASSEMBLED, SHRINK-WRAPPED LICENSED PRODUCT, AND (B) [***] OF LICENSEE PRODUCED
PRINTED MATERIALS FOR SUCH LICENSED PRODUCT.


 


6.8           RETENTION OF SAMPLE LICENSED PRODUCTS BY NINTENDO. NINTENDO MAY,
AT ITS OWN EXPENSE, MANUFACTURE REASONABLE QUANTITIES OF THE GAME CARDS OR THE
LICENSED PRODUCTS TO BE USED FOR ARCHIVAL PURPOSES, LEGAL PROCEEDINGS AGAINST
INFRINGERS OF THE INTELLECTUAL PROPERTY RIGHTS OR FOR OTHER LAWFUL PURPOSES
[***].


 


6.9           RETENTION OF USER INSTRUCTION BOOKLET BY NOA. FOR USE IN TRAINING
CONSUMER SUPPORT PERSONNEL, PRODUCT ORIENTATION AND OTHER CONSUMER SUPPORT
ACTIVITIES, AS WELL AS FOR ARCHIVAL PURPOSES, NOA MAY (A) RETAIN (OR REQUEST
THAT LICENSEE PROVIDE TO NOA) A REASONABLE NUMBER OF COPIES OF THE USER
INSTRUCTION BOOKLET FOR EACH LICENSED PRODUCT, AND (B) MAKE A REASONABLE NUMBER
OF COPIES OF THE USER INSTRUCTION BOOKLET FOR EACH LICENSED PRODUCT.


 

7.             MARKETING AND ADVERTISING

 


7.1           APPROVAL OF MARKETING MATERIALS. LICENSEE REPRESENTS AND WARRANTS
THAT THE MARKETING MATERIALS SHALL (A) BE OF HIGH QUALITY AND COMPLY WITH THE
GUIDELINES, (B) COMPLY WITH ALL ESRB ADVERTISING, MARKETING AND MERCHANDISING
GUIDELINES, AND (C) COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS IN THOSE
JURISDICTIONS IN THE TERRITORY WHERE THEY WILL BE USED OR DISTRIBUTED. ALL
LICENSEE CONTROLLED WEBSITES FEATURING THE GAMES SHALL ADOPT A PRIVACY POLICY
[***] AND THAT COMPLIES WITH THE CHILDREN’S ONLINE PRIVACY PROTECTION ACT. PRIOR
TO ACTUAL USE OR DISTRIBUTION, LICENSEE SHALL SUBMIT TO NOA FOR REVIEW SAMPLES
OF ALL PROPOSED MARKETING MATERIALS. NOA SHALL, WITHIN TEN (10) BUSINESS DAYS OF
RECEIPT, APPROVE OR DISAPPROVE THE QUALITY OF SUCH SAMPLES. IF ANY OF THE
SAMPLES ARE DISAPPROVED, NOA SHALL SPECIFY THE REASONS FOR SUCH DISAPPROVAL AND
STATE WHAT CORRECTIONS AND/OR IMPROVEMENTS ARE NECESSARY. AFTER MAKING THE
NECESSARY CORRECTIONS AND/OR IMPROVEMENTS, LICENSEE SHALL SUBMIT REVISED SAMPLES
FOR APPROVAL BY NOA. NO MARKETING MATERIALS SHALL BE USED OR DISTRIBUTED BY
LICENSEE WITHOUT NOA’S PRIOR WRITTEN APPROVAL. NOA SHALL NOT UNREASONABLY
WITHHOLD OR DELAY ITS APPROVAL OF ANY PROPOSED MARKETING MATERIALS.


 


7.2           NO BUNDLING. TO PROTECT NINTENDO’S VALUABLE INTELLECTUAL PROPERTY
RIGHTS, TO PREVENT THE DILUTION OF NINTENDO’S TRADEMARKS AND TO PRECLUDE
FREE-RIDING BY NON-LICENSED PRODUCTS ON THE GOODWILL ASSOCIATED WITH NINTENDO’S
TRADEMARKS, LICENSEE SHALL NOT MARKET OR DISTRIBUTE ANY LICENSED PRODUCTS THAT
ARE BUNDLED WITH (A) ANY PERIPHERAL DESIGNED FOR USE WITH THE NINTENDO DS SYSTEM
THAT HAS NOT BEEN LICENSED OR APPROVED IN WRITING BY NOA, OR (B) ANY

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 


OTHER PRODUCT OR SERVICE WHERE NINTENDO’S SPONSORSHIP, ASSOCIATION, APPROVAL OR
ENDORSEMENT MIGHT BE SUGGESTED BY THE BUNDLING OF THE PRODUCTS OR SERVICES.


 


7.3           WARRANTY AND REPAIR. LICENSEE SHALL PROVIDE THE ORIGINAL CONSUMER
WITH A MINIMUM NINETY (90) DAY LIMITED WARRANTY ON ALL LICENSED PRODUCTS.
LICENSEE SHALL ALSO PROVIDE REASONABLE PRODUCT SERVICE, INCLUDING
OUT-OF-WARRANTY SERVICE, FOR ALL LICENSED PRODUCTS.


 


7.4           BUSINESS FACILITIES. LICENSEE AGREES TO DEVELOP AND MAINTAIN
(A) SUITABLE OFFICE UNDER THIS AGREEMENT, (B) NECESSARY WAREHOUSE, DISTRIBUTION,
MARKETING, SALES, COLLECTION AND CREDIT OPERATIONS TO FACILITATE PROPER HANDLING
OF THE LICENSED PRODUCTS, AND (C) CUSTOMER SERVICE AND GAME COUNSELING,
INCLUDING TELEPHONE SERVICE, TO ADEQUATELY SUPPORT THE LICENSED PRODUCTS.


 


7.5           NO SALES OUTSIDE THE TERRITORY. LICENSEE REPRESENTS AND WARRANTS
THAT IT SHALL NOT MARKET, SELL, OFFER TO SELL, IMPORT OR DISTRIBUTE THE LICENSED
PRODUCTS OUTSIDE THE TERRITORY, OR WITHIN THE TERRITORY WHEN LICENSEE HAS ACTUAL
OR CONSTRUCTIVE KNOWLEDGE THAT A SUBSEQUENT DESTINATION OF THE LICENSED PRODUCT
IS OUTSIDE THE TERRITORY.


 


7.6           DEFECTS AND RECALL. IN THE EVENT OF A MATERIAL PROGRAMMING DEFECT
IN A LICENSED PRODUCT THAT WOULD, IN NOA’S REASONABLE JUDGMENT, SIGNIFICANTLY
IMPAIR THE ABILITY OF A CONSUMER TO PLAY THE GAME, NOA MAY, AFTER CONSULTATION
WITH LICENSEE, REQUIRE THE LICENSEE TO RECALL THE LICENSED PRODUCT AND UNDERTAKE
SUITABLE REPAIRS OR REPLACEMENTS.


 


7.7           NOA PROMOTIONAL MATERIALS, PUBLICATIONS AND EVENTS.  AT ITS
OPTION, NOA MAY (A) INSERT IN THE PRINTED MATERIALS FOR THE LICENSED PRODUCTS
PROMOTIONAL MATERIALS CONCERNING NINTENDO POWER MAGAZINE OR OTHER NOA PRODUCTS,
SERVICES OR PROGRAMS, (B) UTILIZE SCREEN SHOTS, ARTWORK AND INFORMATION
REGARDING THE LICENSED PRODUCTS IN NINTENDO POWER, NINTENDO POWER SOURCE,
OFFICIAL NINTENDO-SPONSORED WEB SITES, OR OTHER ADVERTISING, PROMOTIONAL OR
MARKETING MEDIA THAT PROMOTES NINTENDO PRODUCTS, SERVICES OR PROGRAMS, AND
(C) EXERCISE PUBLIC PERFORMANCE RIGHTS IN THE GAMES AND USE RELATED TRADEMARKS
AND ARTWORK IN CONNECTION WITH NOA SPONSORED CONTESTS, TOURS, CONVENTIONS, TRADE
SHOWS, PRESS BRIEFINGS AND SIMILAR EVENTS THAT PROMOTE THE NINTENDO DS SYSTEM.


 


7.8           NINTENDO GATEWAY SYSTEM. TO PROMOTE AND INCREASE DEMAND FOR GAMES
ON NINTENDO VIDEO GAME SYSTEMS, NOA LICENSES A SYSTEM (THE “NINTENDO GATEWAY
SYSTEM”) IN VARIOUS NON-COIN CUSTOMERS PLAY GAMES ON SPECIALLY ADAPTED NINTENDO
VIDEO GAME SYSTEMS. IF NOA IDENTIFIES A GAME FOR POSSIBLE LICENSE ON THE
NINTENDO GATEWAY SYSTEM, THE PARTIES AGREE TO CONDUCT GOOD FAITH NEGOTIATIONS
TOWARD INCLUDING THE GAME IN THE NINTENDO GATEWAY SYSTEM.


 

8.             CONFIDENTIAL INFORMATION

 


8.1           DEFINITION. “CONFIDENTIAL INFORMATION” MEANS INFORMATION PROVIDED
TO LICENSEE BY NINTENDO OR ANY THIRD PARTY WORKING WITH NINTENDO RELATING TO THE
HARDWARE AND SOFTWARE FOR THE NINTENDO DS SYSTEM OR THE DEVELOPMENT TOOLS,
INCLUDING, BUT NOT LIMITED TO, (A) ALL CURRENT OR FUTURE INFORMATION, KNOW-HOW,
TECHNIQUES, METHODS, INFORMATION, TOOLS, EMULATOR HARDWARE OR SOFTWARE, SOFTWARE
DEVELOPMENT SPECIFICATIONS AND/OR TRADE SECRETS, (B) ANY PATENTS OR PATENT
APPLICATIONS, (C) ANY BUSINESS, MARKETING OR SALES DATA OR INFORMATION, AND
(D) ANY OTHER INFORMATION OR DATA RELATING TO DEVELOPMENT, DESIGN, OPERATION,
MANUFACTURING, MARKETING OR SALES.  CONFIDENTIAL INFORMATION SHALL INCLUDE ALL
CONFIDENTIAL INFORMATION DISCLOSED, WHETHER IN

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 


WRITING, ORALLY, VISUALLY, OR IN THE FORM OF DRAWINGS, TECHNICAL MANIFEST, IN
ANY FORM, THE ABOVE LISTED INFORMATION. CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE (I) DATA AND INFORMATION THAT WAS IN THE PUBLIC DOMAIN PRIOR TO
LICENSEE’S RECEIPT OF THE SAME HEREUNDER, OR THAT SUBSEQUENTLY BECOMES PART OF
THE PUBLIC DOMAIN BY PUBLICATION OR OTHERWISE, EXCEPT BY LICENSEE’S WRONGFUL ACT
OR OMISSION, (II) DATA AND INFORMATION THAT LICENSEE CAN DEMONSTRATE, THROUGH
WRITTEN RECORDS KEPT IN THE ORDINARY COURSE OF BUSINESS, WAS IN ITS POSSESSION
WITHOUT RESTRICTION ON USE OR DISCLOSURE, PRIOR TO ITS RECEIPT OF THE SAME
HEREUNDER AND WAS NOT ACQUIRED DIRECTLY OR INDIRECTLY FROM NINTENDO UNDER AN
OBLIGATION OF CONFIDENTIALITY THAT IS STILL IN FORCE, AND (III) DATA AND
INFORMATION THAT LICENSEE CAN SHOW WAS RECEIVED BY IT FROM A THIRD PARTY WHO DID
NOT ACQUIRE THE SAME DIRECTLY OR INDIRECTLY FROM NINTENDO AND TO WHOM LICENSEE
HAS NO OBLIGATION OF CONFIDENTIALITY.


 


8.2           DISCLOSURES REQUIRED BY LAW. LICENSEE SHALL BE PERMITTED TO
DISCLOSE CONFIDENTIAL INFORMATION IF SUCH DISCLOSURE IS REQUIRED BY AN
AUTHORIZED GOVERNMENTAL OR JUDICIAL ENTITY, PROVIDED THAT NOA IS GIVEN NOTICE
THEREOF AT LEAST THIRTY (30) DAYS PRIOR TO SUCH DISCLOSURE, OR SUCH LESSER
PERIOD IF REQUIRED. LICENSEE SHALL USE ITS BEST EFFORTS TO LIMIT THE DISCLOSURE
TO THE GREATEST EXTENT POSSIBLE, CONSISTENT WITH LICENSEE’S LEGAL OBLIGATIONS,
AND IF REQUIRED BY NOA, SHALL COOPERATE IN THE PREPARATION AND ENTRY OF
APPROPRIATE PROTECTIVE ORDERS.


 


8.3           DISCLOSURE AND USE. NOA MAY PROVIDE LICENSEE WITH HIGHLY
CONFIDENTIAL DEVELOPMENT INFORMATION, GUIDELINES, DEVELOPMENT TOOLS, SYSTEMS,
SPECIFICATIONS AND RELATED RESOURCES AND INFORMATION CONSTITUTING AND
INCORPORATING THE CONFIDENTIAL INFORMATION TO ASSIST LICENSEE IN THE DEVELOPMENT
OF GAMES. LICENSEE AGREES TO MAINTAIN ALL CONFIDENTIAL INFORMATION AS STRICTLY
CONFIDENTIAL AND TO USE SUCH CONFIDENTIAL INFORMATION ONLY IN ACCORDANCE WITH
THIS AGREEMENT. LICENSEE SHALL LIMIT ACCESS TO THE CONFIDENTIAL INFORMATION TO
CFCI:NSEE’S EMPLOYEES HAVING A STRICT NEED TO KNOW AND SHALL ADVISE SUCH
EMPLOYEES OF THEIR OBLIGATION OF CONFIDENTIALITY AS PROVIDED HEREIN. LICENSEE
SHALL REQUIRE EACH SUCH EMPLOYEE TO RETAIN IN CONFIDENCE THE CONFIDENTIAL
INFORMATION PURSUANT TO A WRITTEN NON-DISCLOSURE AGREEMENT BETWEEN LICENSEE AND
SUCH EMPLOYEE. LICENSEE SHALL USE ITS BEST EFFORTS TO ENSURE THAT ITS EMPLOYEES
WORKING WITH OR OTHERWISE HAVING ACCESS TO CONFIDENTIAL INFORMATION SHALL NOT
DISCLOSE OR MAKE ANY UNAUTHORIZED USE OF THE CONFIDENTIAL INFORMATION.


 


8.4           NO DISCLOSURE TO INDEPENDENT CONTRACTORS.  LICENSEE SHALL NOT
DISCLOSE THE CONFIDENTIAL INFORMATION TO ANY INDEPENDENT CONTRACTOR WITHOUT THE
PRIOR WRITTEN CONSENT OF NOA. ANY INDEPENDENT CONTRACTOR SEEKING ACCESS TO
CONFIDENTIAL INFORMATION SHALL BE REQUIRED TO ENTER INTO A WRITTEN
NON-DISCLOSURE AGREEMENT WITH NOA PRIOR TO RECEIVING ANY ACCESS TO OR DISCLOSURE
OF THE CONFIDENTIAL INFORMATION FROM EITHER LICENSEE OR NOA.


 


8.5           AGREEMENT CONFIDENTIALITY. LICENSEE AGREES THAT THE TERMS,
CONDITIONS AND CONTENTS OF THIS AGREEMENT SHALL BE TREATED AS CONFIDENTIAL
INFORMATION. ANY PUBLIC ANNOUNCEMENT OR PRESS RELEASE REGARDING THIS AGREEMENT
OR THE RELEASE DATES FOR GAMES DEVELOPED BY LICENSEE UNDER THIS AGREEMENT SHALL
BE SUBJECT TO NOA’S PRIOR WRITTEN APPROVAL. THE PARTIES MAY DISCLOSE THIS
AGREEMENT (A) TO ACCOUNTANTS, BANKS, FINANCING SOURCES, LAWYERS, PARENT
COMPANIES AND RELATED PARTIES UNDER SUBSTANTIALLY EQUIVALENT CONFIDENTIALITY
OBLIGATIONS, (B) IN CONNECTION WITH ANY FORMAL LEGAL PROCEEDING FOR THE
ENFORCEMENT OF THIS AGREEMENT, (C) AS REQUIRED BY THE REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION (“SEC”), PROVIDED THAT ALL CONFIDENTIAL
INFORMATION REGARDING NOA SHALL BE REDACTED FROM SUCH

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 


DISCLOSURES TO THE MAXIMUM EXTENT ALLOWED BY THE SEC, (D) IN RESPONSE TO LAWFUL
PROCESS, SUBJECT TO A WRITTEN PROTECTIVE ORDER APPROVED IN ADVANCE BY NOA, AND
(E) TO A THIRD PARTY PROPOSING TO ENTER INTO A BUSINESS TRANSACTION WITH
LICENSEE OR WITH NOA, BUT ONLY TO THE EXTENT REASONABLY NECESSARY FOR CARRYING
OUT THE PROPOSED TRANSACTION AND ONLY UNDER TERMS OF MUTUAL CONFIDENTIALITY.


 


8.6           NOTIFICATION OBLIGATIONS.  LICENSEE SHALL PROMPTLY NOTIFY NOA OF
THE UNAUTHORIZED USE OR DISCLOSURE OF ANY CONFIDENTIAL INFORMATION BY LICENSEE
OR ANY OF ITS EMPLOYEES, OR ANY INDEPENDENT CONTRACTOR OR ITS EMPLOYEES, AND
SHALL PROMPTLY ACT TO RECOVER ANY SUCH INFORMATION AND PREVENT FURTHER BREACH OF
THE OBLIGATIONS HEREIN. THE OBLIGATIONS OF LICENSEE SET FORTH HEREIN ARE IN
ADDITION TO AND NOT IN LIEU OF ANY OTHER LEGAL REMEDY THAT MAY BE AVAILABLE TO
NOA UNDER THIS AGREEMENT OR APPLICABLE LAW.


 


8.7           CONTINUING EFFECT OF THE NDA.  THE TERMS OF THIS SECTION 8
SUPPLEMENT THE TERMS OF THE NDA, WHICH SHALL REMAIN IN EFFECT. IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS OF THE NDA AND THIS AGREEMENT, THE TERMS OF THIS
AGREEMENT SHALL CONTROL.

 

9.             REPRESENTATIONS AND WARRANTIES

 


9.1           LICENSEE’S REPRESENTATIONS AND WARRANTIES.  LICENSEE REPRESENTS
AND WARRANTS THAT:

 


(A)           IT IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION AND HAS
FULL AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE PROVISIONS
HEREOF,


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY
LICENSEE DOES NOT CONFLICT WITH ANY AGREEMENT OR UNDERSTANDING TO WHICH LICENSEE
MAY BE BOUND, AND


 


(C)           EXCLUDING THE INTELLECTUAL PROPERTY RIGHTS, LICENSEE IS EITHER
(I) THE SOLE OWNER OF ALL RIGHT, TITLE AND INTEREST IN AND TO THE TRADEMARKS,
COPYRIGHTS AND OTHER INTELLECTUAL PROPERTY RIGHTS USED ON OR IN ASSOCIATION WITH
THE DEVELOPMENT, ADVERTISING, MARKETING AND SALE OF THE LICENSED PRODUCTS AND
THE MARKETING MATERIALS, OR (II) THE HOLDER OF SUCH RIGHTS TO THE TRADEMARKS,
COPYRIGHTS AND OTHER INTELLECTUAL PROPERTY RIGHTS THAT HAVE BEEN LICENSED FROM A
THIRD PARTY AS ARE NECESSARY FOR THE DEVELOPMENT, ADVERTISING, MARKETING AND
SALE OF THE LICENSED PRODUCTS AND THE MARKETING MATERIALS UNDER THIS AGREEMENT.


 


9.2           NOA’S REPRESENTATIONS AND WARRANTIES.  NOA REPRESENTS AND WARRANTS
THAT:


 


(A)           IT IS A DULY ORGANIZED AND VALIDLY EXISTING CORPORATION AND HAS
FULL AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT THE PROVISIONS
HEREOF, AND


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY NOA
DOES NOT CONFLICT WITH ANY AGREEMENT OR UNDERSTANDING TO WHICH NOA MAY BE BOUND.


 


9.3           [***]


 


9.4           [***]

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 


9.5           LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NOA NOR NINTENDO CO., LTD. (OR THEIR RESPECTIVE AFFILIATES, LICENSORS OR
SUPPLIERS) SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS ARISING OUT OF
OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS
AGREEMENT BY NOA, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE USE OF THE
LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR ANY END USER.


 

10.          INDEMNIFICATION

 


10.1         LICENSEE’S INDEMNIFICATION. LICENSEE SHALL INDEMNIFY AND HOLD
HARMLESS NOA AND NINTENDO CO., LTD. (AND ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, LICENSORS, SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS)
FROM ANY CLAIMS, LOSSES, LIABILITIES, DAMAGES, EXPENSES AND COSTS, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS AND ANY EXPENSES
INCURRED IN THE SETTLEMENT OR AVOIDANCE OF ANY SUCH CLAIM, THAT RESULT FROM OR
ARE IN CONNECTION WITH:


 


(A)           A BREACH OF ANY OF THE PROVISIONS, REPRESENTATIONS OR WARRANTIES
UNDERTAKEN B LICENSEE IN THIS AGREEMENT,


 


(B)           ANY INFRINGEMENT OF A THIRD PARTY’S PROPRIETARY RIGHTS AS A RESULT
OF THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING, SALE OR USE OF THE LICENSED
PRODUCTS OR THE MARKETING MATERIALS,


 


(C)           ANY CLAIMS ALLEGING A DEFECT, FAILURE TO WARN, BODILY INJURY
(INCLUDING DEATH) OR OTHER PERSONAL OR PROPERTY DAMAGE ARISING OUT OF, OR IN
CONNECTION WITH, THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING, SALE OR USE OF
ANY OF-THE LICENSED PRODUCTS, AND


 


(D)           ANY FEDERAL, STATE OR FOREIGN CIVIL OR CRIMINAL ACTIONS RELATING
TO THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING, SALE OR USE OF THE LICENSED
PRODUCTS OR THE MARKETING MATERIALS.


 

NOA and LICENSEE shall give prompt Notice to the other of any indemnified claim
under this Section 10.1. With respect to any third party claim subject to this
indemnity clause, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof.  NOA may, at its
own expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any such claim in which
(i) NOA or Nintendo Co., Ltd. has been named as a party, or (ii) claims relating
to the Intellectual Property Rights have been asserted, without NOA’s prior
written consent. NOA shall provide reasonable assistance to LICENSEE in its
defense of any such claim.

 


10.2         LICENSEE’S INSURANCE. LICENSEE SHALL, AT ITS OWN EXPENSE, OBTAIN A
COMMERCIAL GENERAL LIABILITY INSURANCE POLICY (INCLUDING COVERAGE FOR
ADVERTISING INJURY AND PRODUCT LIABILITY CLAIMS) FROM AN INSURANCE COMPANY RATED
AT LEAST B+ BY A.M. BEST. SUCH POLICY OF INSURANCE SHALL BE IN AN AMOUNT OF NOT
LESS THAN [***] ON A PER OCCURRENCE BASIS (NOT CLAIMS MADE) AND SHALL PROVIDE
FOR ADEQUATE PROTECTION AGAINST ANY SUITS, CLAIMS, LOSS OR DAMAGE ARISING

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 


OUT OF OR RELATING TO THE LICENSED PRODUCTS. SUCH POLICY SHALL NAME NOA AND
NINTENDO CO., LTD. AS ADDITIONAL INSUREDS AND SHALL SPECIFY THAT IT MAY NOT BE
CANCELED WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO NOA. A CERTIFICATE OF
INSURANCE SHALL BE PROVIDED TO NOA’S LICENSING DEPARTMENT NOT LATER THAN THE
DATE OF THE INITIAL ORDER OF LICENSED PRODUCTS UNDER THIS AGREEMENT. IF LICENSEE
FAILS TO PROVIDE NOA’S LICENSING DEPARTMENT WITH PERIOD OF TWO (2) YEARS
THEREAFTER, NOA, IN ITS SOLE DISCRETION MAY 1) TERMINATE THIS AGREEMENT IN
ACCORDANCE WITH SECTION 13.2 HEREIN; OR 2) SECURE COMPARABLE INSURANCE FOR THE
BENEFIT OF NOA AND NINTENDO CO., LTD. ONLY, AND NOT FOR LICENSEE, AT LICENSEE’S
EXPENSE.


 


10.3         SUSPENSION OF PRODUCTION. IN THE EVENT NOA DEEMS ITSELF AT RISK
WITH RESPECT TO ANY CLAIM, ACTION OR PROCEEDING UNDER THIS SECTION 10, NOA MAY,
AT ITS SOLE OPTION, SUSPEND PRODUCTION, DELIVERY OR ORDER ACCEPTANCE FOR ANY
LICENSED PRODUCTS, IN WHOLE OR IN PART, PENDING RESOLUTION OF SUCH CLAIM, ACTION
OR PROCEEDING.


 

11.          PROTECTION OF PROPRIETARY RIGHTS

 


11.1         JOINT ACTIONS AGAINST INFRINGERS. LICENSEE AND NOA MAY AGREE TO
JOINTLY PURSUE CASES OF INFRINGEMENT INVOLVING THE LICENSED PRODUCTS, AS SUCH
LICENSED PRODUCTS WILL CONTAIN PROPRIETARY RIGHTS OWNED BY EACH OF THEM. UNLESS
THE PARTIES OTHERWISE AGREE, OR UNLESS THE RECOVERY IS EXPRESSLY ALLOCATED
BETWEEN THEM BY THE COURT, IN THE EVENT OF SUCH AN ACTION, ANY RECOVERY SHALL BE
USED FIRST TO REIMBURSE LICENSEE AND NOA FOR THEIR RESPECTIVE REASONABLE
ATTORNEYS’ FEES AND COSTS INCURRED IN BRINGING SUCH ACTION, PRO RATA, AND ANY
REMAINING RECOVERY SHALL BE DISTRIBUTED TO LICENSEE AND NOA, PRO RATA, BASED
UPON THE FEES AND COSTS INCURRED IN BRINGING SUCH ACTION.


 


11.2         ACTIONS BY LICENSEE. LICENSEE, WITHOUT THE CONSENT OF NOA, MAY
BRING ANY ACTION OR PROCEEDING RELATING TO AN INFRINGEMENT OR POTENTIAL
INFRINGEMENT OF LICENSEE’S PROPRIETARY RIGHTS IN THE LICENSED PRODUCTS. LICENSEE
WILL HAVE THE RIGHT TO RETAIN ALL PROCEEDS IT MAY DERIVE FROM ANY RECOVERY IN
CONNECTION WITH SUCH ACTIONS.


 


11.3         ACTIONS BY NOA.  NOA, WITHOUT THE CONSENT OF LICENSEE, MAY BRING
ANY ACTION OR PROCEEDING RELATING TO AN INFRINGEMENT OR POTENTIAL INFRINGEMENT
OF THE INTELLECTUAL PROPERTY RIGHTS. NOA WILL HAVE THE RIGHT TO RETAIN ALL
PROCEEDS IT MAY DERIVE FROM ANY RECOVERY IN CONNECTION WITH SUCH ACTIONS.


 

12.          ASSIGNMENT

 


12.1         DEFINITION. “ASSIGNMENT” MEANS EVERY TYPE AND FORM OF ASSIGNMENT,
TRANSFER, SALE, SUBLICENSE, DELEGATION, ENCUMBRANCE, PLEDGE AND/OR HYPOTHECATION
OF LICENSEE’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, (A) A VOLUNTARY ASSIGNMENT, TRANSFER, SALE, SUBLICENSE, OBLIGATIONS
UNDER THIS AGREEMENT, (B) THE ASSIGNMENT, TRANSFER, SALE, SUBLICENSE,
DELEGATION, ENCUMBRANCE, PLEDGE AND/OR HYPOTHECATION OF ALL OR ANY PORTION OF
LICENSEE’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO OR BY LICENSEE’S
TRUSTEE IN BANKRUPTCY, RECEIVER, OR OTHER INDIVIDUAL OR ENTITY APPOINTED TO
CONTROL OR DIRECT THE BUSINESS AND AFFAIRS OF LICENSEE, (C) AN INVOLUNTARY
ASSIGNMENT, TRANSFER, SALE, SUBLICENSE, DELEGATION, ENCUMBRANCE, PLEDGE OR
HYPOTHECATION OF ALL OR A PORTION OF LICENSEE’S RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO A FORECLOSURE BY A THIRD PARTY UPON
ASSETS OF

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

13

--------------------------------------------------------------------------------


 


LICENSEE, (D) THE MERGER OR CONSOLIDATION OF LICENSEE IF LICENSEE IS A
CORPORATION, AND (E) ANY OTHER MEANS OR METHOD WHEREBY RIGHTS OR OBLIGATIONS OF
LICENSEE UNDER THIS AGREEMENT ARE SOLD, ASSIGNED OR TRANSFERRED TO ANOTHER
INDIVIDUAL OR ENTITY FOR ANY REASON. ASSIGNMENT ALSO INCLUDES THE SALE,
ASSIGNMENT, TRANSFER OR OTHER EVENT AFFECTING A CHANGE IN THE CONTROLLING
INTEREST OF LICENSEE, WHETHER BY SALE, TRANSFER OR ASSIGNMENT OF SHARES IN
LICENSEE, OR BY SALE, TRANSFER OR ASSIGNMENT OF PARTNERSHIP INTERESTS IN
LICENSEE, OR OTHERWISE.


 


12.2         NO ASSIGNMENT BY LICENSEE. THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF ARE EFFECTIVE WITHOUT NOA’S PRIOR WRITTEN CONSENT, [***]. IN THE EVENT OF
AN ATTEMPTED ASSIGNMENT IN VIOLATION OF THIS PROVISION, NOA SHALL HAVE THE RIGHT
AT ANY TIME, AT ITS SOLE OPTION, TO IMMEDIATELY TERMINATE THIS AGREEMENT. UPON
SUCH TERMINATION, NOA SHALL HAVE NO FURTHER OBLIGATION UNDER THIS AGREEMENT TO
LICENSEE OR TO LICENSEE’S INTENDED OR PURPORTED ASSIGNEE.


 


12.3         PROPOSED ASSIGNMENT.  PRIOR TO ANY PROPOSED ASSIGNMENT OF THIS
AGREEMENT, LICENSEE SHALL GIVE NOA NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE THEREOF, WHICH NOTICE SHALL DISCLOSE THE NAME OF THE PROPOSED ASSIGNEE,
THE PROPOSED EFFECTIVE DATE OF THE ASSIGNMENT AND THE NATURE AND EXTENT OF THE
RIGHTS AND OBLIGATIONS THAT LICENSEE PROPOSES TO ASSIGN. NOA MAY, IN ITS SOLE
DISCRETION, APPROVE ASSIGNMENT, ANY ATTEMPTED OR PURPORTED ASSIGNMENT SHALL BE
DEEMED DISAPPROVED AND NOA SHALL HAVE THE UNQUALIFIED RIGHT, IN ITS SOLE
DISCRETION, TO TERMINATE THIS AGREEMENT AT ANY TIME. UPON TERMINATION, NOA SHALL
HAVE NO FURTHER OBLIGATION UNDER THIS AGREEMENT TO LICENSEE OR TO LICENSEE’S
INTENDED OR PURPORTED ASSIGNEE.


 


12.4         LICENSEE’S OBLIGATION OF NON-DISCLOSURE. LICENSEE SHALL NOT
(A) DISCLOSE NINTENDO’S CONFIDENTIAL INFORMATION TO ANY PROPOSED ASSIGNEE OF
LICENSEE, OR _ LB) PERMIT ACCESS TO NINTENDO’S CONFIDENTIAL INFORMATION BY ANY
PROPOSED ASSIGNEE OR OTHER THIRD PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF NOA
TO SUCH DISCLOSURE.


 

13.          TERM AND TERMINATION

 


13.1         TERM. THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL
CONTINUE FOR THE TERM, UNLESS EARLIER TERMINATED AS PROVIDED FOR HEREIN, OR
EXTENDED BY A WRITTEN AMENDMENT TO THIS AGREEMENT.


 


13.2         DEFAULT OR BREACH. IN THE EVENT THAT EITHER PARTY IS IN DEFAULT OR
COMMITS A BREACH OF THIS AGREEMENT, THAT IS NOT CURED WITHIN THIRTY (30) DAYS
AFTER NOTICE THEREOF, THEN THIS AGREEMENT SHALL, EXCEPT AS OTHERWISE PROVIDED,
AUTOMATICALLY TERMINATE ON THE DATE SPECIFIED IN SUCH NOTICE.


 


13.3         BANKRUPTCY. AT NOA’S OPTION, THIS AGREEMENT MAY BE TERMINATED
IMMEDIATELY AND (B) BECOMES INSOLVENT, (C) FILES A VOLUNTARY PETITION FOR
BANKRUPTCY, (D) ACQUIESCES TO ANY INVOLUNTARY BANKRUPTCY PETITION, (E) IS
ADJUDICATED AS A BANKRUPT, OR (F) CEASES TO DO BUSINESS.


 


13.4         TERMINATION OTHER THAN BY BREACH. UPON (A) THE EXPIRATION OF THIS
AGREEMENT, (B) ITS TERMINATION OTHER THAN BY LICENSEE’S BREACH, OR
(C) TERMINATION OF THIS AGREEMENT BY NOA AFTER ONE HUNDRED TWENTY DAYS (120)
NOTICE TO LICENSEE IN THE EVENT NOA REASONABLY

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 


BELIEVES THAT LICENSEE HAS DEVELOPED, MARKETED, OR SOLD A PRODUCT THAT INFRINGES
ANY INTELLECTUAL PROPERTY RIGHTS OF NOA OR ITS PARENT COMPANY, NINTENDO CO.,
LTD., ANYWHERE IN THE WORLD (PROVIDED THAT IF THE PARTIES ARE ABLE TO RESOLVE
SUCH ALLEGED INFRINGEMENT WITHIN SUCH 120 DAY PERIOD, SUCH TERMINATION SHALL NOT
TAKE EFFECT), LICENSEE SHALL HAVE A PERIOD OF [***] TO SELL ANY UNSOLD LICENSED
PRODUCTS. ALL LICENSED PRODUCTS IN LICENSEE’S CONTROL FOLLOWING THE EXPIRATION
OF SUCH SELL-OFF PERIOD SHALL BE DESTROYED BY LICENSEE WITHIN [***] AND PROOF OF
SUCH DESTRUCTION (CERTIFIED BY AN OFFICER OF LICENSEE) SHALL BE PROVIDED TO NOA.

 


13.5         TERMINATION BY LICENSEE’S BREACH.  IF THIS AGREEMENT IS TERMINATED
BY NOA AS A RESULT OF A BREACH OF ITS TERMS AND CONDITIONS BY LICENSEE, LICENSEE
SHALL IMMEDIATELY CEASE ALL DISTRIBUTION, ADVERTISING, MARKETING OR SALE OF ANY
LICENSED PRODUCTS. ALL LICENSED PRODUCTS IN LICENSEE’S CONTROL AS OF THE DATE OF
SUCH TERMINATION SHALL BE DESTROYED BY LICENSEE WITHIN TEN (10) DAYS AND PROOF
OF SUCH DESTRUCTION (CERTIFIED BY AN OFFICER OF LICENSEE) SHALL BE PROVIDED TO
NOA.


 


13.6         BREACH OF NDA OR OTHER NOA LICENSE AGREEMENTS. AT NOA’S OPTION, ANY
BREACH BY LICENSEE OF (A) THE NDA, OR (B) ANY OTHER LICENSE AGREEMENT BETWEEN
NOA AND LICENSEE RELATING TO THE DEVELOPMENT OF GAMES FOR ANY NINTENDO VIDEO
GAME SYSTEM THAT IS NOT CURED WITHIN THE TIME PERIOD FOR CURE ALLOWED UNDER THE
APPLICABLE AGREEMENT, SHALL BE CONSIDERED A MATERIAL BREACH OF THIS AGREEMENT
ENTITLING NOA TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH SECTION 13.5
HEREIN.


 


13.7         NO FURTHER USE OF THE INTELLECTUAL PROPERTY RIGHTS. UPON EXPIRATION
AND/OR TERMINATION OF THIS AGREEMENT, LICENSEE SHALL CEASE ALL USE OF THE
INTELLECTUAL PROPERTY RIGHTS FOR ANY PURPOSE, EXCEPT AS MAY BE REQUIRED IN
CONNECTION WITH THE SALE OF LICENSED PRODUCTS AUTHORIZED UNDER SECTION 13.4
HEREIN. LICENSEE SHALL, WITHIN THIRTY (30) DAYS THEREAFTER, RETURN OR DESTROY
ALL GUIDELINES, WRITINGS, DRAWINGS, MODELS, DATA, TOOLS AND OTHER MATERIALS AND
THINGS IN LICENSEE’S POSSESSION OR IN THE POSSESSION OF ANY PAST OR PRESENT
EMPLOYEE, AGENT OR CONTRACTOR RECEIVING THE INFORMATION THROUGH LICENSEE, THAT
CONSTITUTE OR RELATE TO OR DISCLOSE ANY CONFIDENTIAL INFORMATION, WITHOUT MAKING
COPIES OR OTHERWISE RETAINING ANY SUCH INFORMATION.  PROOF OF ANY DESTRUCTION
SHALL BE CERTIFIED BY AN OFFICER OF LICENSEE AND PROMPTLY PROVIDED TO NOA.


 


13.8         TERMINATION BY NOA’S BREACH. IF THIS AGREEMENT IS TERMINATED BY
LICENSEE AS A RESULT OF A BREACH OF ITS TERMS OR CONDITIONS BY NOA, LICENSEE MAY
CONTINUE TO SELL THE LICENSED PRODUCTS IN THE TERRITORY UNTIL THE EXPIRATION OF
THE TERM, AT WHICH TIME THE PROVISIONS OF SECTION 13.4 SHALL APPLY.


 

14.          GENERAL PROVISIONS

 


14.1         EXPORT CONTROL. LICENSEE AGREES TO COMPLY WITH THE EXPORT LAWS AND
REGULATIONS OF THE UNITED STATES AND ANY OTHER COUNTRY WITH JURISDICTION OVER
THE LICENSED PRODUCTS, CONFIDENTIAL INFORMATION, INTELLECTUAL PROPERTY RIGHTS,
DEVELOPMENT TOOLS OR EITHER PARTY.


 


14.2         FORCE MAJEURE. NEITHER PARTY SHALL BE LIABLE FOR ANY BREACH OF THIS
AGREEMENT OCCASIONED BY ANY CAUSE BEYOND THE REASONABLE CONTROL OF SUCH PARTY,
INCLUDING GOVERNMENTAL

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

15

--------------------------------------------------------------------------------


 


ACTION, WAR, RIOT OR CIVIL INADEQUATE SUPPLY OF SUITABLE MATERIALS OR ANY OTHER
CAUSE THAT COULD NOT WITH REASONABLE DILIGENCE BE CONTROLLED OR PREVENTED BY THE
PARTIES. IN THE EVENT OF MATERIAL SHORTAGES, INCLUDING SHORTAGES OF MATERIALS OR
PRODUCTION FACILITIES NECESSARY FOR PRODUCTION OF THE LICENSED PRODUCTS, NOA
RESERVES THE RIGHT TO ALLOCATE SUCH RESOURCES AMONG ITSELF AND ITS LICENSEES.


 


14.3         RECORDS AND AUDIT. DURING THE TERM AND FOR A PERIOD OF [***]
THEREAFTER, LICENSEE AGREES TO KEEP ACCURATE COMPLETE AND DETAILED RECORDS
RELATED TO THE DEVELOPMENT AND SALE OF THE LICENSED PRODUCTS AND THE MARKETING
MATERIALS. UPON [***] NOTICE TO LICENSEE, NOA MAY, AT ITS EXPENSE, AUDIT
LICENSEE’S RECORDS, REPORTS AND OTHER INFORMATION RELATED TO LICENSEE’S
COMPLIANCE WITH THIS AGREEMENT.


 


14.4         WAIVER, SEVERABILITY. INTEGRATION, AND AMENDMENT. THE FAILURE OF A
PARTY TO ENFORCE ANY PROVISION OF THIS AGREEMENT SHALL NOT BE CONSTRUED TO BE A
WAIVER OF SUCH PROVISION OR OF THE RIGHT OF SUCH PARTY TO THEREAFTER ENFORCE
SUCH PROVISION. IN THE EVENT THAT ANY TERM, CLAUSE OR PROVISION OF THIS
AGREEMENT SHALL BE CONSTRUED TO BE OR ADJUDGED INVALID, VOID OR UNENFORCEABLE,
SUCH TERM, CLAUSE OR PROVISION SHALL BE CONSTRUED AS SEVERED FROM THIS
AGREEMENT, AND THE REMAINING TERMS, CLAUSES AND PROVISIONS SHALL REMAIN IN
EFFECT. TOGETHER WITH THE NDA, THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF. ALL PRIOR
NEGOTIATIONS, REPRESENTATIONS, AGREEMENTS AND UNDERSTANDINGS ARE MERGED INTO,
EXTINGUISHED BY AND COMPLETELY EXPRESSED BY THIS AGREEMENT AND THE NDA. ANY
AMENDMENT TO THIS AGREEMENT SHALL BE IN WRITING, SIGNED BY BOTH PARTIES.


 


14.5         SURVIVAL.  IN ADDITION TO THOSE RIGHTS SPECIFIED ELSEWHERE IN THIS
AGREEMENT THAT MAY REASONABLY BE INTERPRETED OR CONSTRUED AS SURVIVING, THE
RIGHTS AND OBLIGATIONS SET FORTH IN SECTIONS 3, 8, 9, 10, 13 AND 14 SHALL
SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT TO THE DEGREE NECESSARY
TO PERMIT THEIR COMPLETE FULFILLMENT OR DISCHARGE.


 


14.6         GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF WASHINGTON, WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES. ANY LEGAL ACTION (INCLUDING JUDICIAL AND ADMINISTRATIVE PROCEEDINGS)
WITH RESPECT TO ANY MATTER ARISING UNDER OR GROWING OUT OF THIS AGREEMENT, SHALL
BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN KING COUNTY, WASHINGTON. EACH
PARTY HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF SUCH COURTS FOR SUCH
PURPOSES.


 


14.7         EQUITABLE RELIEF. LICENSEE ACKNOWLEDGES THAT IN THE EVENT OF ITS
BREACH OF THIS AGREEMENT, NO ADEQUATE REMEDY AT LAW MAY BE AVAILABLE TO NOA AND
THAT NOA SHALL BE ENTITLED TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF IN
ADDITION TO ANY RELIEF AVAILABLE AT LAW.


 


14.8         ATTORNEYS’ FEES.  IN THE EVENT IT IS NECESSARY FOR EITHER PARTY TO
THIS AGREEMENT TO UNDERTAKE LEGAL ACTION TO ENFORCE OR DEFEND ANY ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION SHALL
BE ENTITLED TO RECOVER FROM THE OTHER PARTY ALL REASONABLE ATTORNEY FEES, COSTS
AND EXPENSES RELATING TO SUCH LEGAL ACTION OR ANY APPEAL THEREFROM.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 


14.9         COUNTERPARTS AND SIGNATURE BY FACSIMILE. THIS AGREEMENT MAY BE
SIGNED IN COUNTERPARTS, THAT SHALL TOGETHER CONSTITUTE A COMPLETE AGREEMENT. A
SIGNATURE TRANSMITTED BY FACSIMILE SHALL BE CONSIDERED AN ORIGINAL FOR PURPOSES
OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

NOA:

 

LICENSEE:

 

 

 

 

NINTENDO OF AMERICA INC.

 

ACTIVISION PUBLISHING, INC.

 

 

 

 

 

 

 

 

By:

/s/ James R. Cannataro

 

By:

/s/ George L. Rose

 

 

 

 

 

 

Name:

James R. Cannataro

 

Name:

George L. Rose

 

 

 

 

 

 

Title:

Executive VP, Administration

 

Title:

Sr. VP and General Counsel

 

 

 

 

 

 

Date:

11/15/2004

 

Date:

 

 

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

17

--------------------------------------------------------------------------------